PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BEN-ARI, JACOB
Application No. 17/352,411
Filed: 21 Jun 2021
For: Scalable Tractive-Power System For Electric Railway-Vehicles Integrated into All-Wheel Electric Steering and Electric Braking Systems, Deriving 90% To 99% Traction and Dynamic Efficiency
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.102(c)(1), filed January 25, 2022, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from an inventor that he or she is 65 years of age or older.   Accordingly, the above-identified application has been accorded “special” status.

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at 571-272-8825.
   


/LIANA S WALSH/Lead Paralegal Specialist, OPET